Title: From Thomas Jefferson to C. W. F. Dumas, 14 November 1787
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Nov. 14. 1787.

I have duly received your favors of Oct. 23. and 26. With respect to the mission you suggest in the former, no powers are lodged in the hands of Mr. Adams and myself. Congress commissioned Mr. Adams, Doctr. Franklin and myself to treat with the emperor on the subjects of amity and commerce, at the same time they gave us the commission to Prussia with which you are acquainted. We proposed treating through the Imperial Ambassador here. It was declined on their part, and our powers expired, having been given but for two years. Afterwards the same Ambassador here was instructed to offer to treat with us. I informed him our powers were expired, but that I would write to Congress on the subject. I did so, but have never yet received an answer. Whether this proceeds from a change of opinion in them, or from the multiplicity of their occupations I am unable to say: but this state of facts will enable you to see that we have no powers in this instance to take the measure you had thought of. I sincerely sympathize with you in your sufferings. Though forbidden by my  character to meddle in the internal affairs of an allied state, it is the wish of my heart that their troubles may have such an issue as will secure the greatest degree of happiness to the body of the people: for it is with the mass of the nation we are allied, and not merely with their governors. To inform the minds of the people, and to follow their will, is the chief duty of those placed at their head. What party in your late struggles was most likely to do this, you are more competent to judge than I am. Under every event, that you may be safe and happy is the sincere wish of him who has the honour to be with sentiments of great esteem, Sir, Your most obedient & most hble. servt.,

Th: Jefferson

